Citation Nr: 1040151	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 
percent prior to October 17, 2007 and higher than 50 percent 
thereafter, for PTSD.

2.  Entitlement to an initial disability rating higher than 20 
percent for lumbar spine degenerative disc disease.

3.  Entitlement to an initial disability rating higher than 10 
percent for left leg radiculopathy.

4.  Entitlement to an initial disability rating higher than 10 
percent for right knee degenerative joint disease prior to 
October 17, 2007 and higher than 30 percent thereafter.  

5.  Entitlement to service connection for tinea corpora.

6.  Entitlement to service connection for a premature ejaculation 
disorder to include as secondary to service- connected PTSD.

7.  Entitlement to service connection for dyspepsia to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992 and from September 2001 to March 2006.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter: the Board) on appeal from October 2006 and later-
issued rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.  The 
October 2006 rating decision granted service connection for 
multiple disabilities, denied service connection for multiple 
disabilities, and denied special monthly compensation at the aid 
and attendance rate.

In an August 2007 rating decision, the RO granted service 
connection for hypertension, rated 10 percent, effective June 21, 
2006.  The Veteran submitted a notice of disagreement 
(hereinafter: NOD) for a higher rating and an earlier effective 
date.  The RO issued a statement of the case (hereinafter: SOC) 
and supplemental statements of the case (SSOCs).  The Veteran did 
not submit a VA Form 9 or 1-9, Appeal to the Board of Veterans' 
Appeals, or other correspondence containing the necessary 
information and the RO closed that appeal.  

In a June 2008 rating decision, the RO purportedly reopened a 
claim for service connection for dyspepsia and gastro-esophageal 
reflux disorder (hereinafter: GERD), but then denied the claims 
on the merits.  With respect to reopening a previously denied 
service connection claim for dyspepsia, the RO had denied the 
original claim for such in October 2006.  In January 2007, the 
Veteran submitted a NOD.  He submitted a timely substantive 
appeal after receiving an SOC on the issue.  Thus, there has been 
no final decision on the matter and new and material evidence to 
reopen the claim is unnecessary.  

In March 2009, the Board adjudicated several issues and remanded 
for development the issues of service connection for dyspepsia 
and service connection for a premature ejaculation disorder, both 
claimed secondary to PTSD.  As to the remanded issues, the Board 
is satisfied that there was substantial compliance with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, 
the Veteran was contacted for the opportunity to submit 
additional evidence and opinions requested were provided by a VA 
clinician.  The issues have been returned to the Board and are 
ready for further review.  

The Veteran appealed the Board's March 2009 denial, and in March 
2010, the United States Court of Appeals for Veterans Claims 
(hereinafter: the Court) vacated a portion of the March 2009 
Board decision.  The issues vacated were the denial of service 
connection for tinea corpora; a higher initial rating for PTSD; 
higher initial rating for lumbar spine degenerative disc disease; 
higher initial rating for left leg radiculopathy; and, a higher 
initial rating for right knee degenerative joint disease.  The 
decision below will address these issues and the two issues 
remanded by the Board in March 2009 (service connection for 
dyspepsia and for premature ejaculation).  

In June 2010, the Veteran submitted additional evidence and 
argument relevant to the issues on appeal.  The RO has not had 
the opportunity to review this new evidence; however, the Veteran 
has waived his right to initial RO consideration of this 
evidence.  Thus, a remand will not be necessary for this 
procedural safeguard.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Service connection for tinea corpora, entitlement to an initial 
disability rating for a low back disorder and entitlement to an 
initial disability rating for left leg radiculopathy are 
addressed in the REMAND portion of the decision below and must be 
REMANDED to the RO, as the Veteran is represented by a private 
attorney.  


FINDINGS OF FACT

1.  Prior to October 17, 2007, the occupational and social 
impairment from the Veteran's PTSD more nearly approximated 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  

2.  From October 17, 2007 the Veteran's PTSD is not productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood. 

3.  For the period prior to October 17, 2007, the Veteran's right  
knee disability was manifested by manifested by pain on motion; 
extension was not limited to 15 degrees or more; flexion was not 
limited to less than 45 degrees; and neither locking, lateral 
instability nor recurrent subluxation of the knee was present.

4. From October 17, 2007, the Veteran's right knee disability has 
been manifested by pain on motion with extension limited to 20 
degrees. 

5.  The medical evidence of record does not show that the 
Veteran's premature ejaculation is etiologically related to 
service or proximately due to or the result of his service-
connected PTSD, or that his PTSD has aggravated his premature 
ejaculation.  

6.   The medical evidence of record does not show that the 
Veteran's dyspepsia is etiologically related to service, 
proximately due to or the result of his service-connected PTSD, 
or that his PTSD aggravates his dyspepsia. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating PTSD in excess of 30 
percent prior to October 17, 2007, and in excess of 50 percent 
from that date are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  For the period prior to October 17, 2007, the criteria for 
more than a disability rating of 10 percent for degenerative 
disease of the right knee have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2010).

3.  The criteria for a disability rating in excess of 30 percent 
for the Veteran's right knee degenerative arthritis from October 
17, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5055, 5260-5261 (2010).

4.  The criteria for service connection for dyspepsia, to include 
as secondary to service-connected PTSD, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).

5.  The criteria for service connection for premature 
ejaculation, to include as secondary to service-connected PTSD, 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
attorney of any information and any medical or lay evidence that 
is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Adequate notice was sent in May and August 
2006, in May 2008, and in April 2009.  

The Court held that, upon receipt of an application for service-
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The claimant challenges the initial evaluation and/or effective 
date assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91.  Because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

As to the secondary service connection issues, the Veteran was 
supplied proper notice in a letter sent to him in August 2006, 
which was prior to the issuance of the rating decision which 
denied the claim.  

VA also has a duty to assist the claimant in the development of 
the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the 
pertinent VA out-patient treatment reports.  The claimant has 
submitted other medical evidence.  The claimant was afforded VA 
medical examinations.  See 38 C.F.R. § 3.159(c)(4) (2010).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations and opinions 
obtained in this case are more than adequate.  The claims file 
was reviewed and the record provides an adequate basis for making 
determinations and rating the Veteran's disorders.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further, 
there is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  See 38 C.F.R. § 
3.327(a) (2010).  In this regard, the Board notes that in July 
2009, the Veteran's representative has argued that the Veteran 
should be examined for his erectile dysfunction since the 
disorder has worsened.  The Board would point out that re-
examination is not necessary as the disorder has been diagnosed 
and a current disability has been established.  The disorder is 
not service-connected thus the increase in severity is 
immaterial.   

Neither the claimant nor his attorney has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with  respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Increased Initial Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the  disability 
from the point of view of the Veteran working or  seeking work, 
38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent 
of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that his service-connected disabilities are 
more disabling than reflected in the current rating percentages 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

The Court's Order of March 2010 remanded the initial PTSD rating 
and the initial right knee disorder for compliance with 
instructions set forth in a joint motion for partial remand 
(hereinafter; the joint motion).  In the joint motion, the 
Secretary and the appellant agreed that it was not clear why an 
effective date of October 17, 2007, was chosen for a higher 
rating of 50 percent for the PTSD and of 30 percent for the right 
knee.  The Board notes that the issues which were certified for 
appellate review included the claims for a higher initial rating.  
While the effective date for the assignment of higher initial 
ratings has been questioned, the Board will not separately 
consider an earlier effective date issue as it duplicates the 
issues certified to the Board for higher initial ratings.  

In this regard, the Board notes that the RO granted the 50 
percent rating and the 30 percent rating effective from October 
17, 2007, which it determined was the date of the Veteran's 
claim.  A review of the file shows that the date of the Veteran's 
claim was prior to that time, as it stems from the denial of an 
initial rating of 30 percent and of 10 percent respectively in 
October 2006.  The issues for consideration however are 
entitlement to a higher initial disability rating when 
considering the entire appeal period.  Essentially the appellant 
has objected the date for a 50 percent and 30 percent rating, 
arguing that the ratings should have been assigned earlier during 
the appeal period.  In cases where the original rating assigned 
is appealed, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Initial Disability Rating for PTSD

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
In any event, all psychiatric disabilities, except eating 
disorders, are rating using identical schedular criteria. 
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 30 
percent rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members). GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

The Veteran contends that he is entitled to a higher disability 
rating than the current 50 percent rating VA has currently 
assigned, and further contends that he is entitled to disability 
rating in excess of 30 percent disabling which was granted from 
the first day following his discharge from military service, 
March 22, 2006.  The Board will address whether the Veteran is 
entitled to higher ratings at anytime during the appeal period to 
include whether the assignment of a 50 percent rating, or, higher 
should be assigned at any time during the appeal period from the 
day after separation from service (March 22, 2006) which would 
include prior to October 17, 2007.   

The medical evidence includes a September 2006 VA examination 
report.  The examiner noted that the Veteran complained of poor 
concentration, sleep disturbances, fleeting suicidal ideation, 
panic attacks which occurred about once a week, and isolation 
from others.  The examiner also noted the Veteran was employed, 
lived with his sister, had friends, but not close friends, and 
that the Veteran spent time with an uncle.  The Veteran was 
described to be alert and oriented with blunted affect and 
dysphoric mood, and that he maintained poor eye contact.  The 
examiner assigned a GAF of 70.

The Veteran was seen on a social worker consult in January 2008.  
The VA social worker noted that the Veteran complained of 
isolation from others, poor sleep, that he was constantly on 
guard and was usually home alone.  The Veteran did report that he 
had been in a 4-month relationship with a girlfriend, but that he 
had few friends and normally was with his girlfriend and a twin 
brother.  The Veteran was described as well-groomed, calm and 
cooperative, but somewhat guarded and had minimal eye contact.  
The examiner reported that the Veteran's thought process was 
intact and that he was fully oriented.  There was no evidence of 
hallucinations or delusions, and the Veteran exhibited normal 
speech, and good judgment and insight. The examiner assigned a 
GAF score of 60-65. 

The record includes the June 2008 report of a VA psychologist.  
The examiner noted the Veteran stated he had not been 
hospitalized for his PTSD and had no attempted suicides, but had 
experienced occasional thoughts of suicide.  The Veteran reported 
experiencing panic attacks once every three months.  The attacks 
were accompanied with sweats and shakes, and feelings of terror 
and anger.  The Veteran reported feeling anxious for a period of 
about three weeks after each episode.  The Veteran reported that 
the terrain and environment where he lived reminded him of Iraq 
and caused him to have daily flashbacks which made him feel 
hopeless and anxious.  The Veteran reported a reduction in 
participation in leisure activities and that he usually stayed at 
home and watched television with his girlfriend with whom he felt 
he had a good relationship.  The Veteran stated he was not having 
sleep problems, but that he was still hypervigilent and 
obsessively checked the locks on doors and windows during the 
night.  The Veteran reported that he left his employment because, 
he was told, he was being belligerent and disrespectful.  After 
he quit his job, he became a full time student and felt as though 
he was struggling.

The examiner described the Veteran's personal hygiene as "pretty 
good," and observed that the Veteran maintained good "ADL" 
[activities of daily living].  His behavior was appropriate, but 
he maintained "very poor eye contact."  The Veteran's affect was 
described as "fairly constricted."  His speech was described as 
"coherent, soft, normal rate." The Veteran's thoughts were "goal 
directed," but he admitted to obsessive thoughts and 
hypervigilent behavior.  The Veteran was described to be oriented 
to place, person, time and situation.

The June 2008 examiner described the Veteran's concentration as 
"fairly poor," with good immediate and remote memory, but "very 
poor" recent memory.  The examiner stated that the Veteran's 
personal insight and judgment were "fair to poor."  The examiner 
assigned a GAF of 55-60 and noted that the Veteran's GAF score 
had been "steadily declining to 60."  The examiner also opined 
that the Veteran had to quit his second job because of his 
anxiety related to his PTSD, and that his PTSD had a "mild to 
moderate" affect on his daily activities.  The examiner finally 
opined that the Veteran's "interpersonal relationships are 
getting worse because he is tending to isolate a lot more and his 
leisure activities have decreased."

VA outpatient records show that in July 2008, the Veteran was 
treated for medication management and follow-up.  He reported 
that the only medication he was taking was lispinoapril and 
amlopdipine.  He reported working full time at a casino as a 
security guard, and stated that he did not want to work due to 
his back and his knee.  Examination showed him to be casually 
dressed and groomed with poor eye contact.  He described his mood 
as good.  He had a constricted affect.  Speech was normal tone 
rate and volume and was logical and goal directed.  There was no 
evidence of psychosis.  He denied suicidal thoughts.  In April 
2009, he was seen and was noted to be well groomed in casual 
attire.  His affect was constricted and his mood appeared to be 
depressed.  His speech was normal and his thought process was 
intact with no presence of hallucinations or delusions.  He did 
not report suicidal or homicidal ideation.  He was fully 
oriented, his judgment and insight were fair.  Also in April 2009 
a progress report shows that the Veteran reported not taking any 
medication in the past several months and that he was doing well.  
He reported that he was going to school doing graphic design.  He 
was casually dressed and groomed.  His mood was good with a 
neutral affect.  His speech was of normal tone, rate and volume. 
He was goal directed with no evidence of psychosis.  He denied 
any suicidal thoughts.  The examiner stated that the Veteran has 
a diagnosis of PTSD but he currently is not reporting any 
symptoms of this.  In January 2010, the Veteran reported 
struggling with symptoms of depression for the past several 
months and having problems with his relationship with his 
girlfriend.  It was noted that he was well groomed in casual 
attire.  He was calm and cooperative with a constricted affect 
and depressed mood.  There were no delusions or hallucinations 
and the Veteran denied having any suicidal or homicidal ideation.  
His speech was normal.  Judgment and insight were fair.  Similar 
findings were noted in April 2010.   

As stated above, a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  The Veteran's symptoms fall within the criteria for a 
30 percent disability rating between March 22, 2006, and October 
16, 2007; however, a rating beyond that is not supported by the 
record.  

The Board notes that the evidence of record for that period does 
not meet the criteria for a 50 percent rating, or a higher 
rating.  A 50 percent disability rating is assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

In this case, the Veteran was reported to have blunted affect and 
panic attacks which occurred about once a week.  No findings were 
reported regarding his speech.  The examiner reported the Veteran 
had an intact memory, and did not characterize the Veteran with 
impaired ability to understand complex commands, impaired 
judgment, impaired abstract thinking, or disturbances of 
motivation and mood.  The examiner also reported that the Veteran 
had friends, lived with a sister, and spent time with an uncle.  
The assigned GAF of 70 represents mild disability.   The Board 
finds that the evidence is insufficient to support a disability 
rating in excess of 30 percent disabling from the date of service 
connection to October 16, 2007.  

Although the 50 percent rating was assigned effective from 
October 17, 2007 based on a finding by the RO with which the 
Board disagrees, however, as outlined above, the record actually 
does not show an increase in the Veteran's PTSD until January 
2008.  Having determined that a rating higher than 30 percent is 
not warranted prior to October 17, 2007, the Board has considered 
whether the evidence supports a finding that the Veteran is 
entitled to a disability rating in excess of 50 percent from 
October 17, 2007, the date assigned by the RO.  The medical 
evidence does not show suicidal ideation or obsessional rituals 
which interfere with routine activities.  The Board notes that 
the Veteran has fleeting thoughts about suicide, but there is no 
evidence of suicidal plans or any attempts of suicide.  The Board 
also notes that the Veteran has reported hypervigilent behavior 
by obsessively checking locks on windows and doors, but there is 
no evidence that this behavior interferes with routine 
activities.

The Veteran's speech was not described as intermittently 
illogical, obscure, or irrelevant, but rather was noted to be 
normal, coherent and soft.  The Veteran was not reported to have 
near-continuous panic or depression affecting the ability to 
function independently, but rather reported panic attacks 
occurring once every three months and that the Veteran maintained 
"good" activities of daily living.  There is no evidence that the 
Veteran has experienced unprovoked irritability with periods of 
violence, or that he has spatial disorientation or neglect of 
personal appearance and hygiene.  His personal appearance and 
hygiene were described as "well groomed," and "pretty good."

There is evidence that the Veteran has experienced difficulty in 
adapting to work situations where he has to deal with other 
persons, and it appears from the evidence that he has difficulty, 
but not inability, in establishing and maintaining effective 
relationships outside the relationships he has with his 
girlfriend and his twin brother.

Finally, the Veteran's GAF scores of 55-65 show a decrease after 
October 2007 and fit within the criteria of a 50 percent 
disability rating.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  The Board notes that 
some of the symptoms described in the scores ranging from 51 to 
60 are not evidenced in the record; flat affect and 
circumstantial speech.  Some of the symptoms described in the 
scores ranging from 61 to 70 are evidenced in the record: 
depressed mood, difficulty in occupational or school functioning, 
and some meaningful interpersonal relationships.

There is no evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior; persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance or minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.

In sum, the Board determines that the Veteran's symptoms better 
fit within the criteria of a 50 percent disability rating than a 
70 percent, or higher, disability rating, and that the criteria 
for a disability rating in excess of a 50 percent disability 
rating have not been met prior to October 17, 2007, the date 
assigned by the RO.  

Entitlement to an initial disability rating for right knee 
degenerative joint disease

The Veteran contends that a higher initial rating is warranted 
for his service-connected right knee disorder than currently 
assigned-that is, higher than 10 percent prior to October 27, 
2007 and higher than 30 percent thereafter.  The Court has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 (2010) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).

The Veteran's service-connected right knee DJD is rated under 
Diagnostic Codes 5010, 5260 and 5261 [Arthritis, due to trauma, 
substantiated by X-ray findings; Leg limitation of flexion of; 
and Leg limitation of extension of].  As above, the assignment of 
a particular diagnostic code is dependent on the facts and any 
change in a diagnostic code must be explained.  See Butts supra.; 
see also Pernorio supra.

The medical evidence includes a May 2006 X-ray showing "mild djd 
is present," and the diagnosis of the August 2006 VA examiner of 
"right knee patellofemoral chondromalacia DJD."  The Board finds 
that the subjective and objective evidence of right knee DJD 
supports application of Diagnostic Codes 5210 and by reference, 
Diagnostic Code 5260.  The Veteran does not contend otherwise.

Arthritis, due to trauma, substantiated by X-ray findings will be 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2010).  Under Diagnostic Code 5003 [degenerative 
arthritis], arthritis of a major joint will be rated under the 
criteria for limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  For the 
purpose of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is limited to 
15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2010).

A May 2006 X-ray report established the Veteran's right knee has 
a DJD condition. Thus, arthritis is present.  The August 2006 VA 
examiner reported the Veteran complained of occasional swelling 
of the right knee, no flare-ups and no catching or locking. No 
instability was noted, but the examiner found that there "was a 
lot of crepitus" when the Veteran's knee was flexed.  The right 
knee was not found to be tender and there was no evidence of pain 
on examination.  The examiner stated that repetition of motion 
"revealed no further discomfort due to pain, weakness, fatigue or 
lack of endurance."  The examiner reported flexion of 0-110 to 
112 with pain at the end point.

An October 2006 VA examiner noted the Veteran complained that he 
experienced locking and catching in his right knee, and the 
examiner noted the Veteran used a "soft neoprene brace" around 
the knee.  During the examination, the examiner noted flexion of 
0-80 degrees.  But the examiner also observed that the Veteran 
flexed his right knee joint 0-100 degrees when he put on his 
socks after the examination.  The examiner also noted that the 
Veteran's gait initially exhibited a mild limp for a few steps 
but that his gait became normal.  

A January 2007 right knee X-ray resulted in an impression of 
"progressive osteoarthritis."  A January 2007 treatment note 
reports that the Veteran complained that he occasionally 
experienced pain and swelling that was severe.  The note 
references that the Veteran "ambulated without assistance, but 
decrease in WTB [weight bearing] on RLE [right leg] due to pain." 
The examiner noted that there was an increase in pain with 
extension and flexion, and indicated that "will consult with 
ortho esp[cially] since x-ray show worsening OA [osteoarthritis] 
rt knee since Oct. 2006."

An April 2008 VA examiner noted that the Veteran had noticeable 
swelling and tenderness and complained of weakness and stiffness 
and locking of the right knee.  The Veteran denied using a brace, 
but reported daily flare-ups. Upon examination, the Veteran's 
right knee exhibited moderate selling and movement "elicited 
painful clicks."  The Veteran's ranges of motion were flexion to 
100 degrees, but extension was limited to 20 degrees.  Prior 
examinations indicated that the Veteran's extension were normal 
to 0 degrees.

VA outpatient records show that in September 2008, the Veteran 
received an injection in his right knee.  X-rays showed arthritis 
and that the knee was stable.  In July 2009, the Veteran 
complained of swelling of the right knee.  In December 2009, he 
reported swelling of the right knee, which was noted on 
examination.  He again reported having problems with the right 
knee in January 2010.  Swelling was noted on examination.  

The Veteran's service-connected right knee disability is 
evaluated as 30 percent disabling effective October 17, 2007.  
Prior to October 17, 2007, the Veteran's right knee disability 
had been evaluated as 10 percent disabling.  As noted, Diagnostic 
Code 5010 refers the rater to Diagnostic Code 5003 which refers 
the rater to the Diagnostic Code addressing ranges of motion.  In 
this case, the Diagnostic Codes are 5260 and 5261.  Under 
Diagnostic Code 5260, a 30 percent disability is warranted when 
the evidence shows flexion limited to 20 degrees.  The Board 
notes that 30 degrees is the maximum benefit allowed under 
Diagnostic Code 5260. Under Diagnostic Code 5261, a 30 percent 
disability rating is warranted for extension limited to 20 
degrees, and a 40 percent disability rating is warranted for 
extension limited to 30 degrees.

As noted above, in the August and October 2006 examinations, the 
Veteran's range of motion was flexion to 110 and 80 degrees, and 
extension to 0 degrees.  Thus, the Veteran's ranges of motion 
were not sufficient to warrant a disability rating in excess of 
the then assigned 10 percent disability rating assigned by 
operation of Diagnostic Code 5003; a 10 percent disability rating 
under Diagnostic Code 5260 is not warranted until flexion is 
limited to 45 degrees.  Moreover, because the Veteran's extension 
was to 0 in August and October 2008, the range of motion was not 
sufficient to warrant a disability rating in excess of the then 
assigned 10 percent rating.  Indeed, not until the April 2008 
examiner reported that the Veteran's extension was limited to 20 
degrees did the record support a finding that a disability rating 
in excess of 10 percent was warranted.

For the reasons above, the Board finds that the Veteran's right 
knee disability warranted a 10 percent disability rating, and no 
more, from the date of service connection to October 16, 2007, by 
operation of Diagnostic Code 5003, and that from October 17, 
2007, a 30 percent disability rating, and no more, was warranted 
by operation of Diagnostic Code 5261.  

The Board has considered whether a higher rating is warranted 
under any potentially applicable code.  However, there is no 
showing of instability (DC 5257), ankylosis (5256), dislocation 
of the semilunar cartilage (5258), or malunion or nonunion of the 
tibia and fibula (5262).  



DeLuca considerations

The Board has considered whether an increased disability rating 
is warranted for the Veteran's right knee DDD disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board is unable to identify any clinical findings that would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59 at any time during the appeal period.  The August 2006 
examiner reported that there was "no objective evidence of pain 
noted on exam."  The examiner further noted that "repetition of 
motion revealed no further discomfort due to pain, weakness, 
fatigue or lack of endurance with repetition of motion.  The 
April 2008 examiner noted that there was "no additional loss of 
range of motion on repetitive motion."

The Board recognizes that the Veteran experiences knee pain and 
swelling as described above.  However, this alone does not serve 
to allow for the assignment of additional disability in excess of 
the ratings which are assigned.  Thus, assignment of additional 
disability based on DeLuca factors is not warranted.

Extra schedular Considerations

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).   First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.   Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  

The Veteran's symptoms cause impairment; however, such impairment 
is contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disabilities.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In fact, 
during the course of the appeal he had entered a claim for 
unemployability and subsequently withdrew the claim.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, may be presumed if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v.  Brown, 4 Vet. 
App. 309, 314 (1993).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  A secondary service connection 
claim requires competent medical evidence to connect the asserted 
secondary condition to a service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); see Jones (Wayne) v. Brown, 7 
Vet. App. 134, 136-37 (1994).  Secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation VA 
will not concede aggravation unless there is a baseline for the 
claimed disability shown by medical evidence created prior to the 
claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 7, 2006) (now 
codified at 38 C.F.R. § 3.310).  Although there was an amendment 
to § 3.310, the Veteran filed his claim prior to October 10, 
2006, the effective date of the change.  See 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).  The more liberal version is applicable to 
the appeal as the new version would have impermissible 
retroactive effect.  See VA O.G.C. Prec. Op. No. 7-2003.  

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely "retroactive effects."  If 
applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to the 
claim.  If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

The General Counsel had previously summarized the proper analysis 
as follows: First, the Board must determine, on a case-by-case 
basis, whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, if it is more 
favorable, the Board must, subsequent to the effective date of 
the liberalizing law under 38 U.S.C. § 5110(g), apply the more 
favorable provision to the facts of the case, unless the claimant 
would be prejudiced by the Board's actions in addressing the 
revised regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for the 
periods both prior to and after the effective date of the change 
in law. VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33422(2000).  The 
Federal Circuit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) "the 
nature and extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a relevant 
past event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations."  Princess Cruises 
v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional requirements 
to establish service connection on the basis of aggravation.  
Hence it appears to have retroactive effects, and the Board will 
apply the old version of 38 C.F.R. § 3.310.  

The Veteran claims that he has premature ejaculation and 
dyspepsia due to his service connected PTSD.  The record shows 
that the Veteran has been diagnosed with premature ejaculation on 
VA examination in October 2006.  He has also been diagnosed with 
dyspepsia.  (See, VA examination in September 2009).  He is 
service-connected for PTSD.  Thus, in order to award service 
connection on a secondary basis, the evidence must show that 
there is a medical nexus between the service connected PTSD and 
his diagnosed premature ejaculation and between his PTSD and his 
diagnosed dyspepsia.  

The Evidence

The service treatment records show that during the Veteran's 
first and second periods of service there is no complaint, 
diagnosis or treatment for a genitourinary problem or for a 
stomach disorder. 

The Veteran underwent a VA general medical examination in August 
2006.  The claims file and service treatment records were 
reviewed.  The Veteran complained of stomach discomfort every day 
causing discomfort.  He reported that he did not use any antacid 
medications.  It was noted that he had no treatment in service 
and that he was treated in February 2006 for viral 
gastroenteritis during service however.  Examination showed no 
epigastric tenderness.  The finding was, dyspepsia with 
substernal burning.  It was noted that there was no abnormality 
of the penis or genitals.  

The Veteran was examined by VA in October 2006.  The claims file 
and service treatment records were reviewed.  The examiner stated 
that for the Veteran's two periods of service both the entrance 
examinations dated in November 1987 and in September 2001 and the 
separations examinations of June 1992 and March 2006 are negative 
for both conditions at issue here.  Further the service treatment 
records were noted to be negative for erectile dysfunction and 
for a gastrointestinal disorder.  It was noted that the Veteran 
was claiming service connection for these disorders secondary to 
PTSD.  As to his gastrointestinal problems, he reported that he 
does not feel hungry and has lost about 10 to 15 pounds.  He 
stated that he did not notice it in service and it really didn't 
seem to bother him too much.  He reported having abdominal pain 
two to three times a day.  He also reported having burning 
substernally going up in the throat and that he gets acid in the 
throat.  Examination showed the abdomen to be soft, nontender, 
and no mid-epigastric tenderness.  The Veteran stated that he 
first noticed this in April 2006.  The examiner stated that the 
Veteran has a history of dyspepsia secondary to GERD by clinical 
history.  

The examiner noted that the Veteran is claiming sexual 
dysfunction secondary to PTSD.  The examiner reported that the 
service treatment records are negative.  The Veteran reported 
that he could get an erection, can get penetration and can 
complete the sexual act, but has premature ejaculation.  He 
stated that he used to last 20-39 minutes and now it is only 
about 5 minutes.  Examination of the penis and testes was normal.  
The assessment was, premature ejaculation, not erectile 
dysfunction at this time. 

VA outpatient treatment records show that in April 2009, the 
Veteran reported being concerned about erectile dysfunction and 
premature ejaculation.  He stated that he first noticed in when 
he began taking citalopram which he only took for about a month 
the prior Fall.  He reported a lack of interest continued since 
that time.  

In June 2009, the Veteran's claim file was reviewed by a VA 
examiner.  .  The examiner stated that in reviewing the records, 
it is noted that on VA PTSD examination in June 2008, the 
examiner reported that the Veteran had normal interest and 
activities in sex.  It was noted that there was no mention of ED 
or premature ejaculation at that time.  The examiner stated that 
the Veteran was not on medication and that there was no 
indication of premature ejaculation being related to 
antidepressant medication.  The examiner reported that in 
examining the service records, there is no indication of 
premature ejaculation or sexual dysfunction.  The examiner stated 
that based on this and the findings, it was his opinion that it 
is less likely than not that the Veteran's premature ejaculation 
is related to PTSD.  The examiner stated that there is an opinion 
by Dr. Pavlis that it is not related and there is a mental health 
examination showing normal sexual functioning and that therefore 
the above examination is stated as less than likely than not with 
that rationale.  

Concerning the dyspepsia, the examiner stated that the diagnosis 
of dyspepsia is a bothersome postprandial fullness, early 
satiety, epigastric pain and burning with no explanation of 
structural disease noted or found.  It was stated that there is 
no indication that the disorder and psychological problems have a 
direct relationship that one causes the other.  The examiner 
noted that service records are negative for any gastrointestinal 
disorder.  It was noted that reflux disease was diagnosed in 2007 
with no dyspepsia noted.  The examiner stated that based on the 
record, the findings and the definition of dyspepsia it is less 
likely than not that the Veteran's symptoms of dyspepsia are 
related to his PTSD.  The examiner reported that the other risk 
factors and causes of dyspepsia are more likely than PTSD to be 
causing dyspepsia which is a fullness, can be a burning sensation 
at this time.  He summarized that therefore based upon the 
findings on definition and evaluation for dyspepsia, the above 
opinion is made.  

In August 2009, the file was reviewed by a VA examiner.  Upon 
reviewing the file, the examiner stated that there is no evidence 
that premature ejaculation is secondary or aggravated by PTSD 
symptomatology.  It was reported that there is no double blind 
randomized placebo based studies to support the positive response 
on these questions.  It was also stated that there is no definite 
evidence from the medical literature that premature ejaculation 
or dyspepsia are secondary, caused by or aggravated by PTSD or 
medications related to PTSD.  It was noted that currently the 
Veteran did not take any medication related to PTSD and the 
medical literature supports the opinion that citalopram and other 
SSRI's are actually causing delayed ejaculation rather than 
premature ejaculation and that they are often administered for 
cases of premature ejaculation.  

In September 2009, a VA examiner reviewed the Veteran's claims 
file for the purpose of offering opinions.  The examiner stated 
that in reviewing the records, it is noted that on VA PTSD 
examination in June 2008, the examiner reported that the Veteran 
had normal interest and activities in sex.  It was noted that 
there was no mention of premature ejaculation at that time.  The 
examiner stated that the Veteran was not on medication and that 
there was no indication of premature ejaculation being related to 
antidepressant medication.  The examiner reported that in 
examining the service records, there is no indication of 
premature ejaculation or sexual dysfunction.  The examiner stated 
that based on this and the findings, it was his opinion that it 
is less likely than not that the Veteran's premature ejaculation 
is related to PTSD.  The examiner stated that there is an opinion 
by Dr. Pavlis that it is not related and there is a mental health 
examination showing normal sexual functioning and that therefore 
the above examination is stated as less than likely than not with 
that rationale.  

The examiner reported that as to the dyspepsia claim, in general, 
dyspepsia findings also include a differential diagnosis that is 
quite extensive.  It was stated that the etiology is most 
commonly functional or idiopathic dyspepsia.  PUD, was noted to 
be included in this as was GERD, gastric malignancy, bilary pain 
from the gall bladder irritable bowel syndrome, drug induced 
dyspepsia like NSAID can do this as can certain calcium channel 
type blockers.  It was noted that the Veteran was taking an 
NSAID.  Other medications were noted to be able to cause a 
problem as well as medical reasons.  The examiner noted that the 
Veteran's service records are all negative for the conditions and 
that at the time of the claim, the Veteran was having no symptoms 
related to GERD but was having some dyspepsia.  The examiner 
stated that currently there has been no diagnosis other than 
reflux disease.  It was stated that in 2007 there was no 
dyspepsia noted and that there was impotence noted which was 
really premature ejaculation.  It was noted that there was no 
indication for an EGD at this time.  The examiner reported that 
based upon this and the findings and definition of dyspepsia, it 
is less likely than not that the symptoms of dyspepsia are 
related to PTSD.  It was stated that the other risk factors and 
causes of dyspepsia are more likely than PTSD to be causing 
dyspepsia which is a fullness and can be a burning sensation at 
this time.  

In October 2009, the RO received Internet articles concerning 
sexual problems in men and dealing with dysplasia. 

Service Connection for Premature Ejaculation

As was noted previously, there is no record of any genitourinary 
disorder during service.  However, as was also noted previously, 
it is the Veteran's contention that he developed premature 
ejaculation in response to the symptoms of his service-connected 
PTSD to include medication prescribed for the PTSD.  He has not 
claimed inservice complaints or treatment and thus service 
connection on a direct basis is not for consideration.  

In reviewing the evidence of record, the Board initially finds 
that the record reflects current findings and diagnoses of 
premature ejaculation and that the threshold requirement of a 
current disability has therefore been met with respect to this 
claim.

As for the requirement that the current disability was either 
caused or aggravated by service-connected disability, the Veteran 
relies on his own statements and Internet articles.  In this 
regard, the Board certainly attaches some weight to the 
statements of the Veteran as he is capable of noting his 
complaints.  As to the Internet articles while this evidence may 
be competent, it does not relate directly to the Veteran or his 
claim.  This evidence does not address the facts that are 
specific to the Veteran's case and does not establish a 
relationship between the Veteran's disability and his PTSD.  
Accordingly, it is of little probative value.  Mattern v. West, 
12 Vet. App. 222, 228 (1999).

However, to prevail on his claim, the Board finds that there must 
be competent evidence linking the Veteran's premature ejaculation 
to his PTSD, and none of the Veteran's proffered evidence 
constitutes such evidence.  In addition, while the Veteran is 
competent to state that he has complaints of premature 
ejaculation, he is not competent to link the disorder to his 
service-connected PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In addition, there are several opinions in the file that squarely 
address the issue of a possible relationship between the 
Veteran's service-connected PTSD and his premature ejaculation 
and all are against the claim.  The opinions were rendered after 
reviewing the claims file and rationale is provided.  The 
opinions are uncontradicted by any medical evidence in the file.  

The Board acknowledges the numerous articles submitted by the 
Veteran in support of his claim.  To the extent that he is 
attempting to extrapolate from this literature that his diagnosed 
premature ejaculation is related to his service-connected PTSD, 
such extrapolation would constitute nothing more than an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, in 
considering the lay witness statements and the internet articles 
on the one hand, and the more competent and persuasive opinions 
VA examiners based on the review and discussion of diagnostic 
evidence and a clearly articulated rationale, on the other, the 
Board finds that the latter is entitled to significantly greater 
weight, and that a preponderance of the evidence is therefore 
against entitlement to service connection for premature 
ejaculation as secondary to service-connected PTSD.  

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for premature ejaculation as due to service-connected PTSD, and 
it must be denied.


Service Connection for Dyspepsia

As was noted previously, there is no record of any dyspepsia 
during service.  However, as was also noted previously, it is the 
Veteran's contention that he developed dyspepsia in response to 
the symptoms of his service-connected PTSD.  

In reviewing the evidence of record, the Board initially finds 
that the record reflects current findings and diagnoses of 
dyspepsia and that the threshold requirement of a current 
disability has therefore been met with respect to this claim.

As for the requirement that the current disability was either 
caused or aggravated by service-connected disability, the Veteran 
relies on his own statements and Internet articles.  In this 
regard, the Board certainly attaches some weight to the 
statements of the Veteran as he is capable of noting his 
complaints.  As to the Internet articles while this evidence may 
be competent, it does not relate directly to the Veteran or his 
claim.  This evidence does not address the facts that are 
specific to the Veteran's case and does not establish a 
relationship between the Veteran's disability and service.  
Accordingly, it is of little probative value. Mattern v. West, 12 
Vet. App. 222, 228 (1999).

However, to prevail on his claim, the Board finds that there must 
be competent evidence linking the Veteran's disorder to his PTSD, 
and none of the Veteran's proffered evidence constitutes such 
evidence.  In addition, while the Veteran is competent to state 
that the Veteran has complaints of dyspepsia, he is not competent 
to link the disorder to his service-connected PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In addition, there are several opinions in the file that squarely 
address the issue of a possible relationship between the 
Veteran's service-connected PTSD and his dyspepsia, and all are 
against the claim.  The opinions were rendered after reviewing 
the claims file and rationale is provided.  

These opinions stand uncontroverted, and in the absence of 
medical evidence suggesting that the Veteran's disability is 
proximately due to or the result of service-connected PTSD or 
that PTSD aggravated the Veteran's disorder, service connection 
on a secondary basis must also be denied.

The Board acknowledges the numerous articles submitted by the 
Veteran in support of his claim.  To the extent that he is 
attempting to extrapolate from this literature that his diagnosed 
dyspepsia is related to his service-connected PTSD, such 
extrapolation would constitute nothing more than an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, in 
considering the lay witness statements and the internet articles 
on the one hand, and the more competent and persuasive opinions 
VA examiners based on the review and discussion of diagnostic 
evidence and a clearly articulated rationale, on the other, the 
Board finds that the latter is entitled to significantly greater 
weight, and that a preponderance of the evidence is therefore 
against entitlement to service connection for dyspepsia secondary 
to service-connected PTSD.  

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for dyspepsia as due to service-connected PTSD, and it must be 
denied.


ORDER

Entitlement to an initial disability rating higher than 30 
percent prior to October 17, 2007 and higher than 50 percent 
thereafter, for PTSD is denied.

Entitlement to an initial disability rating higher than 10 
percent for right knee degenerative joint disease prior to 
October 17, 2007 and higher than 30 percent thereafter is denied.  

Service connection for a premature ejaculation disorder to 
include as secondary to service-connected PTSD is denied.

Service connection for dyspepsia to include as secondary to 
service-connected post-traumatic stress disorder (PTSD) is 
denied.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The duty to assist includes offering a medical examination or 
obtaining a medical opinion where necessary.  38 U.S.C.A. 
§ 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the claim for service connection for tinea 
corpora, in March 2009, the Board denied service connection on 
the basis that the claim lacked medical evidence of a nexus 
between active service and the current skin lesions.  In its 
order of March 25, 2010, the Court vacated that decision for 
compliance with instructions set forth in a joint motion.  The 
joint motion instructs the Board to consider previously 
overlooked medical documentation of treatment for dermatitis 
during active service (a June 2005 treatment report notes contact 
dermatitis) and to explain why VA has not obtained a medical 
opinion or examination to determine the etiology of tinea 
corpora. 

As to the issues of entitlement to higher initial ratings for the 
Veteran's lumbar spine disorder and his left leg radiculopathy, 
the Court determined that in its prior decision the Board did not 
discuss the April 2008 VA examination report with respect to 
entitlement to a higher rating for either disorder based on 
functional impairment.  The examination report does not fully 
address this matter and thus a remand for a VA examination is 
required.  Additionally the Veteran has submitted additional 
medical evidence not previously of record including MRI reports 
on a CD ROM.  While the case is in remand status, the reports 
should be converted to hard copies.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Review the medical evidence on the CD- 
ROM and print out the records to be placed 
in the claims file.  

2.  The RO should make arrangements for an 
examination by a dermatologist.  The claims 
file should be made available to the 
physician for review.  The physician is 
asked to review the claims file with 
particular attention to in-service skin-
related complaints, elicit a history of 
relevant symptoms from the Veteran, and 
answer the following:

I.  What, if any, is the diagnosis(es) 
for the current skin disorder(s)?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that any current skin disorder had its 
onset in service?  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.

3.  Next, the Veteran should undergo a VA 
orthopedic examination and a VA 
neurological examination to evaluate his 
lumbar spine and left leg neuropathy 
disorders.  The claims file and a copy of 
this remand must be made available to the 
examiner(s) for review and the examiner(s) 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

As to the orthopedic examination, range of 
motion of the lumbar spine must be 
documented in degrees.  All necessary 
testing should be carried out in 
conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations of the Veteran's 
spine disability.  

The results of range of motion testing of 
the lumbar spine should be reported, and 
any excursion of motion accompanied by pain 
should be specifically identified.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at which 
pain or any other factor limits motion.

The examiner should describe the duration 
during the previous year of any 
incapacitating episodes.
A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

As to the neurological evaluation of the 
left leg, the examiner should discuss the 
severity of any associated neurological 
impairment - including, in particular, 
involving the lower left extremity (e.g., 
decreased sensation from radiculopathy  or 
sciatic neuropathy), aside from any 
orthopedic impairment shown.  In 
considering the degree of impairment 
involving any nerve of the lower left 
extremity, the examiner should assess this 
severity according to the rating criteria 
set forth in 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, in terms of whether there is 
what amounts to complete versus incomplete 
paralysis of this nerve and whether it is 
mild, moderate, moderately severe, or 
severe. The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination due to the 
neurological findings pertaining to the 
left lower extremity.  If feasible, these 
determinations should be expressed in terms 
of the degree of additional ROM loss due to 
such factors.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the claims.  If 
the benefits sought remain denied, the 
Veteran and his attorney should be 
furnished an SSOC and given opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


